Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 12 are allowable because the prior art fail to teach or render obvious the claim limitation: “receiving, by a terminal, information that is about N clock domains and that is sent by an access network device, wherein information about a clock domain comprises first time information and a clock domain number of the clock domain, the first time information comprises a time of a clock source of the clock domain when the access network device sends the information about the clock domain, the clock domain number identifies the clock domain, and N is an integer greater than 1; determining, by the terminal, M clock domains that are associated with the terminal and that are in the N clock domains, wherein M is an integer greater than 1; and separately performing, by the terminal, clock synchronization with clock sources of the M clock domains based on information about the M clock domains.”
Claim 8 is allowable because the prior art fail to teach or render obvious the claim limitation:  “separately performing, by an access network device, clock synchronization with clock sources of N clock domains; and after completing the clock synchronization with the clock sources of the N clock domains, sending, by the access network device, information about the N clock domains to a terminal, wherein information about a clock domain comprises first time information and a clock domain number of the clock domain, the first time information comprises a time of a clock source of the clock domain when the access network device sends the information about the clock domain, the clock domain number identifies the clock domain, and N is an integer greater than 1.”

Wang WO2017152412A1 con US20190165927A1 teaches supporting multi-clock domain clock transmission, which can simultaneously support clock transmission of multiple different clock domains by using the same device. In para. [0024], Wang teaches device can receive and reconstruct a clock signal from an external synchronization interface while supporting clock signal transfer of multiple different clock domains. However, the prior art fails to teach the claim limitation cited above.

Harmatos et al. US20190059066A1 in para. [0064] teaches master clock 100, as well as the IO device 130 may belong to a set of factory devices which applies afore-mentioned PTCP. The master clock 100 may constitute a so-called synchronization domain, which may comprise a plurality of industry devices, of which IO device 130 is shown by way of example; the industry devices (or some of them) may e.g. be connected via wired deployment (e.g. PROFINET). However, the prior art fails to teach the claim limitation cited above.

Zhang et al. US 20190089472 A1 in para. [0197] and FIG. 10 teaches an HW capture circuit 1000 configured to capture multiple timestamps from time domains that utilize different systems clocks. For example, a HW capture circuit, like the HW capture circuit 1000 shown in FIG. 10 may be utilized to capture a media timestamp generated from a media clock domain in the AP of FIG. 6-FIG. 9 and a TOD timestamp (i.e., one type of packet timestamp) generated from a WLAN clock domain of the AP in the FIG. 6-FIG. 9 in response to transmitting the data packet or FTM packet to the STAs of FIG. 6-FIG. 9. Furthermore, another HW capture circuit, like the HW capture circuit 1000 shown in FIG. 10, may be utilized to capture a media timestamp generated from a media clock domain in each of the STAs of FIG. 6-FIG. 9 and a TOA timestamp (i.e., another type of packet timestamp) generated from a WLAN clock domain in each of the STAs of FIG. 6-FIG. 9 in response to receiving the data packet or FTM packet at the STAs of FIG. 6-FIG. 9. However, the prior art fails to teach the claim limitation cited above.

McElrath et al. US 20190042525 A1 in para. [0007] teaches Recent devices (such as the iPhone®, manufactured by the Assignee hereof) use an inter-processor communication (IPC) the application processor and modem may have e.g., different software code bases, different power domains, different clock domains, etc. in para. [0011] teaches time sensitive data transfer between clock domains is disclosed. In one embodiment, the method includes operating a first processor apparatus independently of a second processor apparatus, the first and second processor apparatus operating in independent clock domains. In para. [0051] and FIG. 4 teaches logical block diagram of audio delivery within a cellular network 400 in accordance with the principles of the present disclosure. As shown, a user equipment (UE) device 410 (e.g., a smart phone such as an iPhone® manufactured by the Assignee hereof) is in communication with a base station (BS) 420. The UE 410 includes an application processor (AP) 412, a modem baseband (BB) 414, and one or more antennas. The AP 412 and BB 414 each have independent and distinct clock domains 416, 418. The BS 420 also includes a processor 422. The BS 420 has yet another independent and distinct clock domain 428. The BS 420 may connect the UE 410 to other UE's or, for example, the broader Internet or other private internets. In para. [0057] teaches BS clock domain 428 controls the cellular network time and the UE's corresponding BB clock domain 418 adjusts itself to BS clock domain 428 in order to correct for time difference due to frequency drift. Generally, the UE's AP clock domain 416 is independent and does not need to be synchronized to the cellular network time. However, the prior art fails to teach the claim limitation cited above. 

Park et al. US 20170251508 A1 in para. [0132] teaches a plurality of grand master nodes exist in the working clock domain 1120, for time synchronization, each of the plurality of grand master nodes may transmit a synchronization frame including its time information. Thus, communication nodes (e.g., the grand master node (e.g., RSU 1121), switches, end nodes (e.g., end node 1122), etc.) belonging to the working clock domain 1120 may receive a plurality of synchronization frames including time information. In this case, the communication node may operate as follows. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-18 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468